Citation Nr: 1332092	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for residuals of an injury and/or removal of a testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The record reflects the appellant had active duty for training from February 1977 to July 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issue of entitlement to service connection for a scar related to a testicle injury or testicle removal has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the appellant's VA Form 9, Appeal to the Board, received in April 2010, the appellant requested a hearing before a traveling Veterans Law Judge at the local RO.  In letters, dated March 25, 2011 and May 2, 2011, the appellant was notified that his hearing had been scheduled for May 2011.  However, the March 2011 and May 2011 letters did not contain the Veteran's correct mailing address.  Specifically, in a February 2009 statement, the appellant provided VA notice of his new address.  This new address was also the appellant provided on his April 2010 VA Form 9.  However, the March 2011 and May 2011 notice letters were sent to a prior mailing address of the appellant.  The appellant did not appear for his scheduled Board hearing and the inaccuracy on his letters may have been the reason for this failure to report.  The Board finds that the appellant should again be afforded an opportunity to provide testimony at a hearing before a traveling Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the appellant his clearly requested hearing at the local RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a traveling Veterans Law Judge at the local RO.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing, issued to his correct mailing address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

